DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on June 08, 2022.  Claims 28-31 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 04/26/2022 has been considered by the Examiner and made of record in the application file.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE SPECIFICATION
Replace the tile as:
Obtaining Distributed Unit’s Configuration information by a Central Unit of a Base Station 
IN THE CLAIMS
a)	On line 7 of claim 26, delete “in a case” before “where”;
b)	On line 9 of claim 30, delete “in a case” before “where”;
c)	On line 6 of claim 31, delete “in a case” before “where”.
Reasons for Allowance
Claims 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 28, 30 and 31 are allowable in view of Applicant's amendments and arguments as filed on June 08, 2022 (see pages 7, 9 and 10 of the Applicant’s remarks).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hsieh (US 20190253937 A1) discloses Full And Delta Configuration In A Central Unit-Distributed Unit Architecture.
Park et al. (US 20190215756 A1) disclose Connection Failure Reporting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642